—Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Marthen, J.), rendered December 3, 1981, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was convicted primarily upon the testimony of the arresting officer whose testimony was not incredible as a matter of law (see, People v Gruttola, 43 NY2d 116, 122). The trial court acted within its discretion when it sentenced the defendant to the maximum term of imprisonment since the facts and circumstances of this case did not warrant leniency *466(see, People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951). Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.